 

 

 

 

 

 

 

 

ATTORNEY ¢& DEFENDANT wWorTHour ATTORNEY RESERUED FoR CLERKS
(NAME, AD DRIESS) Free FILED
MR MICHAEL FJ, NESSEN
RE6TSTER. NO} azs6e7IS 1 UNITED STATES DISTRICT COURT
CERCLA COUNTY CORPECTIONS CENTER ALBUQUERQUE, NEW MEXIGO
PosTr OF FICE FoK, 32540 |
MILAN , NEW MEXrCO 702) AUG 1 2019
UNZTED STATES DISTRUCT ConRY MITCHELL R. ELFERS
J RTTN! HeNCRARLE TAMES 4, BROWN ra CLERK
233 LEMAS BLVD NW
ALBUQUERQUE NEW MEXICO §7/02.
DEFEN ir: MICHAEL J, NrssENn
EF DANT! o3/es 196s" CASE
PROOF OF SERVICE BY MATL. 14.77 IB |

 

 

 

 

we Ae a mad tne a meen ae tee ee ete wees ee
SEO SR aN te ema A Ae AA A RO AS RD NNN ith Te mam Sat eth

1 DAm over THE AGE OF 1 AND NOT A PARTY JO THIS ACTION,

2.0 SERVED THE FOLLOWING | DELETIONS IN SUPPORT OF METIONS TO DISMTSS,

3.LD SOWVED A COPY OF THE DotumMENTS _7-73-W4___ As Foctows
[IYBy MALL! ER OY
MAIL; ZT Ss e
VED THE DeECLUMENTS BY ENCLESTNG THEM IN

AN ENVELOPE AND DEPOSITING THE SEALED ENVELOPE worn THE

UNITED STATES POSTAL SERUTCE WITH THE Festec Fue.
PREPAZD TO THE PERSONG) SHOWN RELpw’* eee

UNITED swrec Or
T PsTereT CoMuRt
ATTN. HONORABLE TRMES Ov FRKOUI IN,
333 LOrMmivAs Bevp Nurs .

ALBUQUERQUE, NEW PAEKICO go Z
te TAM

It NOT A REGISTERED NEW MEXICO Process SERVER,

5. MY NAME, ADDRESS, TELE PHINE NUMBER.
Paue G. CARR&LLO, Fe.
@503 KARLSOW D2. NE,
ALBU OUER OLE, NEW MEXICO 873 $05-GI7- 7777

2. T DECLARE UNDER PENALTY OF PERTURY UNDER THE LAWS oF
THE STATE oF NEW MEXICO THAT THE Foxe Gerneé rs FRUE
AND CORRECT, Gere OFFICIAL SEA

Derk A Jones
DATE <

/

 
 
  

   

My Commission Exes “P-// RL b
Put _G Cagetlle JR...

(wre bE PRINT NAME of PERSON
wWhHo SERVED THE PaArerc

 

me

PRoF OF SERVrCE BY MAL
 

UNITED sTATES DISTRICT Couerm~ .
2D FOR THE
/ 30 DISTRICT OF NEW MEX 2 Feo
of
. 2 LUNETED s7m7€. SOF AMERTCA | DATE: ae
l RENTER |
: oe
- x A - Deceagarreny IN supperr er
FT. Merrens TO PESMESS, eral. _
man _MreHaeL, Tap AMES NISSEN ~~}. CASE 19 77 TB |
(3 oe —_
|S :

Me “GREET TINGS AND SOLUTATIONS,
17 Ob MICHAEL a LIESSEN | (DEFENDANT 4 EN _

IF THe ABOVE ENTITLED ACTEON, HEREBY. GIVES
!9  THrs VOLUNTARY DECLARA Tron AND SO DECLARES
28 THE FOLLOWENG —

Ol THY FEDERAL. unrren STATES
ee CONSTITUTION FS THE suPrRrenie LAW OF THE
73 LAND, AS STATED TN STATUTORY WRITTEN | LAw
2¢ OF THE FEDERAL PREAMBLE ARTICLE We rr

78 CLERRLY STATES THAT-

26 1) LOSHALL ENJOY LEGAL SUPERTCORITY’

 

77 CveER ANY CONFLECT ENG PROVTS PON OFF A
25 STATE CONSTITUTION OR LAW, THIS INeELu PES

4! ofl

 
 

Da J aren SS

°

A

 

THE STATE OF DISTRICT OF COLUMBIA, THE
FEDERAL STATE OR GOVERNMENT [CORTORATEON ,

WHICH ALL TUDGES TIN EVERY STATE ARG.
_BounD TO, RE6ARDLESS OF STATE. LAW TO THE

LIN. THE. _ BLACKS. LAW Drerre oN AR yon, -
_BAUENTENES LAW LIBRARY" UNDER |

 

12

3
~ 14
IS

IG
7

qe

Z/

22

23 ae
24
25

2b
27

2¢

VN —
“UNCONSTETUTEONAL STATUTE , ES AS Fottews,

A SELF CONTRADICTING EXFPRESSLON , SLNCE
A STATUTE DTN CONFLICT” WITH THE FEDERALLY _
_ PROTECTED UNITED STATES _ CONSTZETUTLON , ZS.

Nort LAW, 2-7 Ts. WHOLLY VeorLD AND AS
TNOPERATIVE IN LEGAL. CONTEMPLATEAN ,. AS |.
_IF ET HAD NEVER BEEN PASSED, NOT WE7H —
STANDING £7, HAS THE FeRM AND NAME OF |.

2) WHEN fe STATUTE. rs ADIUDGE fp —

TO BE UNCONSTLTUTIONAL , £7. DS AS EF TT
IF.

20

HAD NEVER BEEN, KEGHTS CANNOT BE BUECT” |
UP UNDER LT... CONTR ACTS WHIEH DEFEND |.

LUFPON £-T FeR THELR CONSTRUCTLON ARE_YVorD

IDT CONSTITUTES A PROTECTION TO NO ONE
WHO HAS ACTED UNDER TT. NO ONE CAN BE
PUNISHED FOR HAVING REFUSED) CBEPLIENCE
Te LT, BEFORE THE DECLSTOA] WAS MADE.

WHATO DS TRUE OF AN ACT verD IN TO7OGre),

©rs TRUE ALSO AS TO ANY FART OF AN ACT

WHICH FS FEUND TO BE UNCON STETUTIONAL.,
RP 2oLb

 

 
 

 

| WHICH CONSEQUENTLY TS TO BE KEGARDED AS
(2. HAVING NEVER AT ANY TEME BEEN FRED AND

3 IN LEGAL EFFECT.
Tt 3). AS _ USED. DN THE. “UNITED. STATE 2

 

 

 

; Ss (CODE, THE TERM. “UNCON STLIUTELONAL| ) HAS.
we REFERENCE | TO THE FEDERALLY PROTECTED. Ce Fe
1 UNETED STATES CONSTETUTEON , NOT” &. STATE |_
8 eoNsTETUTEEN, [le AM T2D . cons LH/ILG. |.

4 RERAKRER (co KAN) 43 F 554.3,ANNO° 93. |.
10 be ED NAS. te fo

 

 

 

 

 

 

EN THE (FIRST FEDERAL: J PROTECTED?
in “AMENDMENT ZN THE Bill. OF RIGHTS OFF |.
NB EE UNITED STATES | CONS TETUTIEN | (STATES, |

 

. AN ESTABLISHMENT. OF RELTGTON, OR |.
Ib PROHEBLTING THE FREE EXERCISE THEREOF, |

cae " CON 6RESS SHALL MAKE NO LAVY_ RESPECTING ae

 

 

_ 10 OR ABRED6ING THE FREEDOM OF SPEECH, OR

1% oF THE PRESS; OR THE RIGHT OF THE.
14 PEOPLE PERCEPBLY 70 ASSEMBLE , ANDO TO. |

(20. PETITION THE GovERNNENT FeR A REDRESS

 

21 OF GREEVANLES'"'.. TM ADDITEON , THE KEY.
22. WERD USED FAY. THE FIRST AMENOMENT Z£S5
23 “ABRIDGING " WAICH NO FEDERAL STATUTE.
(24 CAN SUPER CEDE OR HAVE SUFERTOR RULE
25 OVER THE FEDERALLY | PROTECTED UNZTED
2b STATES CONST ETUTION - MY FEDERAL B= CéHTS
27 ARE BLANTENTLY AND SHAMEFUL BEING
29 EXTORTED FROM MY IN - PERSONAS ,

4, Bof b

 

 

 

 
 

| UNDER UN CEN STETUTIONAL, FEDERAL STATUTES |

2 WHICH ARE WHOLLY OTD — AWNP AS TNOPER MVE

_. 3 EN LECAL CONTEMPLATION , AS DF ETHAD ©
_. t. NEVER BEEN. FASSED, NOT WLINSTAN DING. _

_ SET HAS THE FORM AND NAME oF Law,
_& TN REGARDS TO THE MOTLEN TD ‘Drsirss. |
7 THE “DNDIETMENT. DUE 7O LACK OF STURTSDICTION) |
<_rs JURISDICTION OF SUBTEST BIATTER ANT>

 

 

I THE PREPONDER ENCE OF ENEPENCE LACKING _
lO XIN THE FOULIWFA GC , CASE LAW/ 5 °

 

 

/ 2 AS ‘7. C G7 cre /9 26), A CON VECTTION FOR |}
13 FEDERAL EXTORTION UNDER Sé&< ‘TON S7Se } ;
7 TE WHocH REQUTRES > ENTERSTATE communxz -—_ |.

tS. CATIONS | AND PROOF SHAT THE THREATING |.

 

 

te COMMUN KCATLON WAS ACTUALLY TRANSMITTED )
_!?) ACROSS STATE LINES, MY CELL. PHENE NuMBER |
8 (ses) F/9 ~1F06 ON | CALER ID, ClLenRy
— (9 sTaTES MY CALL WAS MADE FROM ee
7° ALBUOUERGUE, NM, TO A GOS) PHONE NUMBER,

 

 

Zl IN. ALBUQUERQUE, NM IN BERNALELLO counry, |

(22. THE FHENE CALL. SHeulD Ne7- BE CeNSTRUED

23 _AS MY INTENTIONAL. USEING A REPEATER DN

. 24 BEULVUE , WH, OR PLANO, 7X, AS TWO so”

25. CALLED “cau “summneys SULEDGE, THIS rs

26 TBEYEND MIY CONTROL. WHEN A CELL. PHONE

77 CARRIER TAKE Dr uPon THEMSEL. VES 7O

2s ROUTE CALLS ACROSS STRATE LINES ,

rey ol b

UNZTED. STATES Vi OXENDINE | ss 1F, 2D 957, .

 

 
| D WAS FeRCED 28 ENTRAPED WETHOUT- DAY
2 PRESENT KNOWLEDGE , OR CONSENT TO INTEND ©

US STATES OR LrNeES TN FEDERAL FossessroN |
& UNDER © UN CONSTITUTIONAL__ STATUTES,
a 8 CONST E TUT TON PROTECTS MY’ EQumi | a
4 RréeaTS OF PROTECTION | DUE PROCESS OF of.
TN OWwryTHeud~ py T..€OENSENT,, KNOWLEDGE OR

 

—. I-_EINTENT, THES DS clLemReey FEDERAL |
UI THEY ARE WSENG vyorp LAND ZNCFERATIVNG | _

 

Ib DEFENDANT, ry’ FEPRERALLY PROTECTETD

IS UNITED STATES cons LETUTION ARE BEING |
[7 MALFEAS OUSLY VIOLATED AND PISREGARDED |
2O _ AT My EXPENSE. PAY Due FROCESS OFF

2! LAW TS ALSO BEING VIOLATED BY A

eH DW CLOSING MOTIONS FO PESMESS
% AULEDGED INDICTMENTS yp EN VECLATION ©
20 OF FREEDOM OF SPEECH p LACK OF” SURISPICTION
27 SHOULD RE LISMISSED WITH PREJUDICE.

25 FT HAVE Nor COMMITTED CL VZOLATED -

ry Sof b

 

 

 
_ LOMAVE E@UAL_ PRorecrrONn UNDER JHE
FEDERAL ANZTED STATES cons TZLTUTION ,
. THE FROSE CLir-Len — CANNOT PROVE 77s
_ CASE BY A PREPENDER ENCE (OF THE EVIDENCE
LIACH LESS BEYOND A KEASON ABLE DouBTa .
pa IE FROSECUTION Has VEQATEID ENACTED
LAWS OF THE FEDERALLY FROTECTED ; ;

co —<APNSTETUTION , (UEREFORE Moerrons 7 SF

oe . PCS DECLARE ANDER PENALTY OFF PERTY Ry
wo MINDER THE LAW OF” THE | ANZITED STATES

 

~ OFFICIAL SEAL ~ -
Derk A Jones \)
NOTARY PUBLIC-State of New Matyi ,

RS
ta bofG My Commission Bees _P=7/-aQ '

 
